Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jun. 7, 2022 has been entered. 

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Jun. 7, 2022. Claims 1, 4, 7, 11-18, 20 and 22-27 are pending. Claims 11-15 are withdrawn. Claims 1, 4, 7, 16-18, 20 and 22-27 are currently examined on elected species of QX for the species which the heterologous S protein is from and the corresponding SEQ ID NOs: 7 and 8. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claims 1, 4, 7, 16-18, 20 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Britton et al. (US 2012/0177675 A1, published on July 12, 2012), Armesto et al. (PLoS ONE, 2011, 6(8): e24352. Submitted in IDS filed on Dec. 11, 2019), and Bickerton et al. (J Gen Virol. 2018 Dec; 99(12):1681-1685. Epub 2018 Oct 24) in view of GenBank: ATE90980.1 (spike protein [Avian coronavirus], dated Oct. 02, 2017) or GenBank: CAZ86699.1 (spike protein [Infectious bronchitis virus ITA/90254/2005], dated Oct. 23, 2009). All cited references have been applied in the previous Office actions.
The base claim 1, as amended, is drawn to a recombinant, infectious bronchitis virus (IBV) comprising an H52 IBV backbone and a heterologous IBV spike protein (S protein) or fragment thereof, 
wherein the heterologous IBV S protein is from a different genotype or serotype than the H52 IBV and replaces the homologous H52 IBV S protein or fragment thereof, and 
wherein the heterologous IBV S protein is of a non-Massachusetts genotype or serotype, and 
wherein the heterologous IBV S protein or fragment thereof comprises an amino acid sequence having at least 90% sequence identity to at least one of SEQ ID NOs: 5, 6, 9, 10, 11, 12, 13, 14, 15, or 16 or wherein the heterologous IBV S protein or fragment thereof comprises an amino acid sequence having at least 99% sequence identity to SEQ ID NO: 7 or 8, 
wherein the fragment is the ectodomain of the S protein.
Britton teaches an invention providing a chimeric coronavirus S protein which is based on an S protein from a coronavirus strain with restricted tissue tropism, but which comprises at least part of the S2 subunit from a coronavirus strain with extended tissue tropism, such that a virus comprising the chimeric S protein has extended tissue tropism. The invention also provides a virus comprising such a chimeric S protein. See Abstract.
Britton teaches that the strain with restricted tissue tropism may be immunogenic and capable of inducing a protective or therapeutic immune response in vivo. The strain with restricted tissue tropism may be, for example, a strain currently used for vaccine production. For IBV, this includes strains such as: H52, H120, Ma5, 4/91, D41, D274 and W93. The strain with restricted tissue tropism may be or be derived from an isolate "from the field" such as BJl, BJ2, or BB (Li and Yang (2001) Avian Pathol 30:535-541). See e.g. [0116]. Britton teaches that, for IBV, the strain with extended tissue tropism may, for example, be IBV Beaudette, so that the chimeric protein of the invention comprises all or part of the IBV Beaudette S2 protein. See e.g. [0117].
Armesto teaches a study on replacing the spike gene of the apathogenic IBV strain Beau-R with that from pathogenic strains M41 (of the same Massachusetts serotype) or 4/91 (UK) which is not a Massachusetts strain. It teaches that similar to their previous findings with BeauR-M41(S), clinical signs observations showed that the S gene of the pathogenic 4/91 virus did not confer pathogenicity to the rIBV BeauR-4/91(S). Furthermore, protection studies showed there was homologous protection; BeauR-4/91(S) conferred protection against challenge with wild type 4/91 virus as shown by the absence of clinical signs, IBV RNA assessed by qRT-PCR and the fact that no virus was isolated from tracheas removed from birds primarily infected with BeauR-4/91(S) and challenged with IBV 4/91(UK). A degree of heterologous protection against M41 challenge was observed, albeit at a lower level. The results confirm and extend their previous findings and conclusions that swapping of the ectodomain of the S protein is a precise and effective way of generating genetically defined candidate IBV vaccines. See Abstract. 
Armesto teaches that by replacing the S gene of the apathogenic Beau-R, from the Massachusetts serotype, with that from 4/91(UK), from the 793/B serotype, the authors have produced an apathogenic virus that induces protection against challenge with a pathogenic virus from a different serotype, 4/91(UK), demonstrating and confirming that serotype is associated exclusively with the S glycoprotein irrespective of the genotype of the IBV strain. See e.g. page 9, right column, para 1. It further teaches that their previous work used a rIBV expressing a heterologous S glycoprotein from IBV M41-CK that belongs to the same serogroup as the recipient virus, Beau-R, which differs by only 5% with respect to the amino acid sequence. The authors have now extended this work by demonstrating that expression of a heterologous S glycoprotein from a different serogroup, which differs by 25% in the amino acid sequence to either Beau-R or M41-CK S glycoproteins, conferred homologous protection against challenge with pathogenic 4/91(UK). In addition, according to clinical signs, detection of virus RNA and re-isolation of virus there was a degree of heterologous protection, under experimental conditions, against challenge with M41-CK, an IBV isolate from a different serotype. See page 10, right column, para 2.
Bickerton teaches that the spike glycoprotein (S) of infectious bronchitis virus (IBV) comprises two subunits, S1 and S2. The authors have previously demonstrated that the S2 subunit of the avirulent Beau-R strain is responsible for its extended cellular tropism for Vero cells. Two recombinant infectious bronchitis viruses (rIBVs) have been generated; the immunogenic S1 subunit is derived from the IBV vaccine strain, H120, or the virulent field strain, QX, within the genetic background of Beau-R. The rIBVs BeauR-H120 (S1) and BeauR-QX(S1) are capable of replicating in primary chicken kidney cell cultures and in Vero cells. These results demonstrate that rIBVs are able to express S1 subunits from genetically diverse strains of IBV, which will enable the rational design of a future generation of IBV vaccines that may be grown in Vero cells. See Abstract. 
Accordingly, Britton, Armesto and Bickerton each teaches the contemplation or practice of replacing the S gene (or a part thereof, e.g. the S1 gene) of a Massachusetts strain IBV (H52 in Britton or Beau-R in Armesto and Bickerton) with a S gene or part thereof from a heterologous strain, including a non-Massachusetts strain (e.g. a QX strain in Bickerton), suggesting that production of chimeric rIBVs with the S gene or part thereof replaced by a counterpart from a heterologous strain is known and routinely practiced in the art for the purpose of either studying host cell tropism or vaccine protection. However, Britton, Armesto and Bickerton are silent on if the heterologous S gene or fragment thereof comprises an amino acid sequence having at least 99% sequence identity to SEQ ID NO: 7 or 8.
GenBank: ATE90980.1 discloses amino acid sequence of the S protein of a QX strain, which is more than 99% identical to SEQ ID NO: 7, while GenBank: CAZ86699.1 discloses amino acid sequence of the S protein of strain/isolate ITA/90254/2005, which is more than 99% identical to SEQ ID NO: 8, indicating that S protein of IBV strains/isolates at least 99% identical to SEQ ID NO: 7 or 8 are known in the art at the time of invention. 
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine the teachings of Britton, Armesto and Bickerton with disclosures of GenBank: ATE90980.1 and/or GenBank: CAZ86699.1 to arrive at the invention as claimed. E.g., One would have been motivated to substitute the backbone of strain Beau-R in Armesto with that of H52, also of a Massachusetts strain, taught in Britton to construct a chimeric H52-based vaccine expressing a heterologous S gene or fragment thereof from strains QX or ITA/90254/2005 which S proteins at least 99% identical to SEQ ID NO: 7 or 8, as disclosed in ATE90980.1 and GenBank: CAZ86699.1, in the same way as taught in Armesto and Bickerton, e.g., to compare the differences between the strains Beau-R and H52, as backbones, in expressing a heterologous pathogenic S gene. There is a reasonable expectation of success that a chimeric rIBV comprising a H52 backbone and an S gene or fragment thereof from a non-Massachusetts strain (e.g. ITA/90254/2005 or QX) can be constructed and tropism or immunogenic properties be tested, based on teachings of Britton, Armesto and Bickerton.

Response to Applicant’s Arguments
Applicant’s arguments filed on Jun. 7, 2022 have been fully considered and are addressed as follows.
Applicant argues that Britton, Armesto and Bickerton each teaches recombinant IBVs with backbones and/or spike genes different than the recombinant IBV as claimed, that GenBank ATE90980.1 and GenBank: CAZ86699.1 as being the amino acid sequence of the S protein of a QX strain and S protein of a IBV strain that is 99% identical to SEQ ID NO: 8, and that nothing in Britton, Armesto and Bickerton and the Genbank references, alone or in combination, teach, suggest or imply a recombinant IBV as claimed.
Applicant’s arguments are not persuasive. As indicated in the rejection body in the previous Office action, Britton, Armesto and Bickerton each teach the practice of replacing the S gene (or a part thereof, e.g. the S1 gene) of a Massachusetts strain IBV (H52 in Britton or Beau-R in Armesto and Brickerton) with a S gene or part thereof from a heterologous strain, including a non-Massachusetts strain (e.g. a QX strain in Bickerton), suggesting that production of chimeric rlBVs with the S gene or part thereof replaced by one from a heterologous strain is known and routinely practiced in the art for the purpose of either studying host cell tropism or vaccine protection. It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine the teachings of Britton, Armesto and Bickerton to arrive at the invention as claimed. E.g., One would have been motivated to substitute the backbone of strain Beau-R in Armesto with that of H52, also of a Massachusetts strain, taught in Britton to construct a chimeric H52-based vaccine expressing a heterologous S gene or fragment thereof from strains ITA/90254/2005 or QX, as disclosed in GenBank ATE90980.1 and GenBank: CAZ86699.1, in the same way as taught in Britton, Armesto and Bickerton to compare the differences between the strains Beau-R and H52 as backbones in expressing a heterologous pathogenic S gene. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648